Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image recognition engine, model generation unit, correlation unit, threshold generation unit, class grouping unit, new model generation unit, model generation and selection unit,  in claims 12-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, line 4 discloses “the matrix”. There is insufficient antecedent basis for this. The Examiner notes that if the dependency of claim 15 were changed to depend on claim 14 antecedent basis would exist. 
Claim 16 similarly discloses “the matrix” on line 5 for which there is insufficient antecedent basis. Again if this depended on claim 14 there would be antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. US 8,843,424 (hereinafter “Mei”) in view of Lee et al. US 2019/0050691 (hereinafter “Lee”).
Regarding claim 1, Mei discloses a method for grouping of similar image classes for image recognition (col. 12 lines 50-64, merging similar image classes based on a similarity criterion)

    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale


, the method is implemented by a processor executing instructions stored in a memory (see figure 9 CPU, col. 16 lines 43-61)

    PNG
    media_image2.png
    403
    519
    media_image2.png
    Greyscale



, the method comprising: grouping the one class of image with the other class of image in the multiple classes of images to form one or more groups of super-class of similar class of images based on analysis of the determined correlation values with respect to a pre-determined 

    PNG
    media_image3.png
    311
    422
    media_image3.png
    Greyscale

While as discussed Mei discloses merging the classes based on a similarity criterion but does not give explicitly detail how this is carried out thus does not explicitly disclose extracting one or more features from multiple classes of images for determining a correlation value between each of the multiple classes of images based on assessment of the extracted features of each one of the classes of images with respect to other classes of images in the multiple classes of images and comparing this with a threshold.
Lee similar to Mei discloses a subject recognizing method and apparatus in figure 3

    PNG
    media_image4.png
    1033
    797
    media_image4.png
    Greyscale



 

    PNG
    media_image5.png
    372
    512
    media_image5.png
    Greyscale



Before the effective filing date it would have been obvious to one of ordinary skill in the art to carry out Mei’s operation to determine the similarity criterion between the classes by using the teaching of Lee which determines an extracted feature point which is compared to each of the classes to generate a score used to be compared to a threshold. The motivation would to obtain the similarity criterion based on comparing scores of each of the classes to obtain the most similar classes to merge. 
Regarding claim 2, Lee discloses that the features from the multiple image classes are extracted by executing a pre-determined parameter on each of the classes of images utilizing an image recognition base module (see paragraph 0085).

    PNG
    media_image6.png
    429
    523
    media_image6.png
    Greyscale


Regarding claim 6, Mei discloses wherein the one or more image classes in the super-class group belongs only to a particular super-class group without overlapping with another super-class group of comparatively lower correlation (col. 13 lines 20-36 copied above, the merged classes [super-classes] do not overlap with other merged classes.
Regarding claim 7, Mei discloses wherein the groups of super-classes of correlated image classes are labelled for generating one or more new image recognition models for recognition of inputted images as super-classes (col. 10 line 63-col. 11 line 4)

    PNG
    media_image7.png
    152
    520
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    79
    529
    media_image8.png
    Greyscale

	Regarding claims 8-9, Mei nor Lei do not explicitly disclose decreasing the threshold value in order to increase the grouping of the one class with another, however it would be a manner of design choice what to set the threshold at and manipulating the threshold by lowering it to increase the groupings of classes. 

	Regarding claim 11, the superclass of images are classified based on an image classification technique (col. 12 lines 50-64).
	Claim 12 is similarly analyzed to claim 1.
Claim 13 is similarly analyzed to claim 2. 
Claims 17-20 are similarly analyzed to claims 8-10.
Claim 21 is similarly analyzed to claim 1. 

Allowable Subject Matter
Claims 4-5, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/           Primary Examiner, Art Unit 2669